DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 02/10/2022, 04/25/2022, 07/11/2022, and 09/20/2022 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “a flared configuration like a trumpet bell”. The word "like" renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, this claim has been interpreted without the limitation “like a trumpet bell”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shifflette (US 2008/0132747).
Regarding claim 1, Shifflette discloses a blood pump (Abstract) comprising: an impeller disposed within an expandable member (Fig. 5, impeller hub 560 with impeller blades 570 are disposed within expandable casing 444; Fig. 4A-B depict pump assembly 118 with casing 444 in expanded and contracted configurations, respectively); a shaft coupled to the impeller and adapted to rotate the impeller (Fig. 5, drive shaft 548 & impeller hub 560; Para. 37: “… rotating drive shaft drives the impeller hub which, in turn, drives the impeller blades”); and a fluid conduit comprising a membrane coupled to the expandable member (Fig. 5, membrane 446), part of the impeller being disposed within the expandable member proximal to the fluid conduit (Fig. 5, impeller hub 560 & impeller blades 570 are disposed within expandable casing 444 proximal to membrane 446); the fluid conduit extending distally from the impeller to a pump inlet (Fig. 5, membrane 446 extends distally from impeller hub 560 & impeller blades 570 to inlet and outlet; Fig. 4A depicts blood 340 entering and exiting pump assembly 118 close to membrane 446).
Regarding claim 5, Shifflette discloses the expandable member comprises a plurality of apertures defined by elongate members (Fig. 5, ribs 442 of casing 444; Para. 108: “a plurality of spaced-apart ribs 442 are axisymmetrically arranged about central axis A-A of pump assembly 118. The ribs collectively define cage or casing 444”; Fig. 3B depicts blood 340 entering and exiting pump assembly 118 via apertures between ribs).
Regarding claims 6-7, Shifflette discloses the expandable member and impeller are self-expandable (Para. 98: “the rotating impeller and surrounding casing are expandable”; Para. 146: “impeller blades 772 are biased to deploy, such as by spring loading hinges 773. In such embodiments, when pump assembly 118 emerges from an introducing tube, for example, the casing and impeller blades expand”; Para. 114: “ribs 442 are formed in such a way (e.g., processing, materials of fabrication, etc.) that in the absence of a restraining force, they exhibit the aforementioned non-planar (e.g., arcuate, etc.) shape, such that pump assembly 118 ‘naturally’ assumes the expanded configuration”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shifflette in view of Hastings et al. (US 2011/0152999) (hereinafter Hastings).
[AltContent: textbox (Annotated Fig. 5)]
    PNG
    media_image1.png
    319
    586
    media_image1.png
    Greyscale
Regarding claim 2, Shifflette discloses the expandable member comprises a proximal region, a central region, and a distal region (see annotated Fig. 5 below which illustrates distal, central, and proximal regions separated by dotted lines), the distal region comprising a tapered end region, the membrane extending over at least part of the tapered end region (annotated Fig. 5, distal region tapers down to end and is partially covered by membrane 446).

Shifflette does not disclose the impeller being disposed in the proximal region, the distal region comprising a tapered end region having an outer dimension that tapers down toward the central region.
Hastings, however, teaches a percutaneous pumping system for providing hemodynamic support including a pumping sleeve (Abstract; Fig. 11) wherein an impeller is disposed in a proximal region (Fig. 11, impeller 1110 is disposed in proximal region of pumping sleeve 1106) and a distal region comprises a tapered end region having an outer dimension that tapers down toward a central region (Fig. 11, distal region considered portion disposed in ascending aorta 1126, which tapers down toward central reduced-diameter region 1132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Shifflette to include the impeller being disposed in the proximal region, the distal region comprising a tapered end region having an outer dimension that tapers down toward the central region, by adopting the shape/configuration of Hastings’ pumping assembly. Making this modification would be useful for providing a blood pump which pumps at least 5 liters of blood per minute without causing excessive heat build-up (i.e., without producing enough sustained heat to cause tissue damage) and reduces non-uniform rotation distortion caused by patient tissue pressing against the blood pump, such as at a bend in patient vasculature, as taught by Hastings (Para. 23).
Regarding claim 3, modified Shifflette teaches the distal region has a flared configuration (Hastings Fig. 11, distal region flares out towards ascending aorta 1126).
Regarding claim 4, modified Shifflette teaches the proximal region comprises a tapered end region (Hastings Fig. 11, proximal region with impeller 1110 disposed therein tapers down towards central reduced-diameter region 1132).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Evans (US 2013/0303831) discloses an expandable blood pump for cardiac support (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792